UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2013 Commission file number 0-20797 RUSH ENTERPRISES, INC . (Exact name of registrant as specified in its charter) Texas 74-1733016 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) outh, New Braunfels, TX (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (830) 626-5200 Securities registered pursuant to Section 12(b) of the Act: Class A and Class B Common Stock, $.01 par value NASDAQ Global Select Market Title of each class Name of each exchange on which registered Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ☐
